Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed November 4, 1971, committing him to an indeterminate term of imprisonment not, to exceed three years, upon a conviction of attempted sale of a dangerous drug in the third degree, on a plea of guilty. Sentence reversed, on the law, and case remitted to the County Court for resentence in accordance with sections 207 and 208 of the Mental Hygiene Law. Defendant was charged with an offense under article 220.00 of the Penal Law; and information contained in the presentence investigation report indicated that he was a narcotic addict. Accordingly, he could not be sentenced until there was compliance with sections 207 and 208 of the Mental Hygiene Law (People v. Sczerbaty, 37 A D 2d 428; People v. Largue, 38 A D 2d 833; People v. Esperto, 40 A D 2d 834). We give no *833indication as to what sentence should be imposed by the trial court. Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.